TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00156-CV



                                S. B., J. B. and C. C., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
         NO. CV08888, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant C.C.’s brief was due, per court order, to be filed in this Court on or

before June 6, 2022. On June 7, 2022, C.C. filed an unopposed motion for extension seeking a

second extension of the briefing deadline, to wit, an additional 21 days to file her brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Angela Moore to file appellant’s

briefs no later than June 27, 2022. If the brief is not filed by that date, any counselor failing to

file may be required to show cause why they should not be held in contempt of court.

               It is ordered on June 9, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith